 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6    DARRELL LEE INGMIRE-LOPEZ,

 7                                 Petitioner,            Case No. C19-1109-RSL

 8           v.
                                                          ORDER DISMISSING FEDERAL
 9    STATE OF WASHINGTON,                                HABEAS ACTION

10                                 Respondent.

11

12          The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and

13   Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the remaining

14   record, hereby finds and ORDERS:

15          (1)    The Report and Recommendation is approved and adopted;

16          (2)    Petitioner’s petition for writ of habeas corpus (Dkt. 9) and this action are

17   DISMISSED for failure to identify any viable claim for relief; and

18          (3)    The Clerk is directed to send copies of this Order to petitioner and to the Honorable

19   Mary Alice Theiler.

20          DATED this 6th day of March, 2020.

21
                                                         A
                                                         Robert S. Lasnik
22                                                       United States District Judge
23

     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 1
